Citation Nr: 0513171	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  01-09 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an original disability rating for post-
traumatic stress disorder (PTSD) in excess of 70 percent.

2.  Entitlement to an increased disability rating for 
residuals of shell fragment wounds of the right shoulder and 
chest wall, currently rated as noncompensable.

3.  Entitlement to an effective date earlier than March 31, 
2000, for the assignment of a 10 percent rating for scars of 
the right thigh, to include the question of whether there was 
clear and unmistakable error in a May 16, 1972 rating 
decision which assigned a noncompensable rating for that 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the RO in 
Boston, Massachusetts, which granted service connection for 
PTSD and assigned an initial disability rating of 50 percent, 
effective May 24, 2000; increased the evaluation for 
residuals of a shell fragment wound scar of the right thigh 
to 10 percent, effective March 31, 2000; and confirmed and 
continued a noncompensable evaluation for residuals of a 
shell fragment wound scar of the right shoulder and chest 
wall.  The RO issued a statement of the case (SOC) in 
September 2001.  The veteran submitted a VA Form 9, as to the 
issues of entitlement to an earlier effective date for the 
assignment of a 10 percent rating for residuals of a shell 
fragment wound scar of the right thigh, and entitlement to a 
compensable evaluation for the shell fragment wound scar of 
the right shoulder and chest.  In a VA Form 646, dated in 
December 2001, the veteran's representative presented 
argument regarding entitlement to a higher evaluation for 
PTSD.  The Board construes the representative's statement as 
a timely substantive appeal as to the PTSD issue.

In a May 2002 decision, the Board denied an initial rating in 
excess of 50 percent for PTSD, and denied an increased rating 
for residuals of shell fragment wound scars of the right 
shoulder and chest wall.  In January 2003, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's decision on those two issues, and remanded the case 
for readjudication consistent with a January 2003 joint 
motion from the veteran and the VA Office of General Counsel.

The Board's May 2002 decision also remanded the issue of 
entitlement to an effective date earlier than March 31, 2000 
for the assignment f a 10 percent disability rating service 
connected scar, shell fragment wound of the right thigh.

In July 2003, the Board remanded the veteran's claims of 
entitlement to an original disability rating for PTSD in 
excess of 50 percent and entitlement to an increased 
disability rating for residuals of shell fragment wounds of 
the right shoulder and chest wall, currently rated as 
noncompensable, for compliance with current VA examinations. 

In a November 2004 rating decision, the RO increased the 
veteran's disability rating for PTSD to 70 percent, effective 
May 24, 2000.  The veteran continued his appeal for a higher 
rating.

The Board notes that the veteran was awarded a 10 percent 
disability rating for scar, shell fragment wound of the right 
thigh in an April 2001 rating decision.  In a statement dated 
July 2001, the veteran disputed the rating and the Board 
construed the statement as a timely notice of disagreement 
with the April 2001 rating decision.  In November 2004, the 
RO issued a statement of the case.  The Board notes that the 
veteran never submitted a substantive appeal pertaining to 
the rating assigned for scars, right thigh, and this issue 
has not been certified as being on appeal.  Therefore, the 
issue is not currently before the Board, and the appeal is 
limited to those issues on the title page.

Because the claim involving the veteran's PTSD involves a 
request for a higher evaluation following the grant of 
service connection, the Board has characterized the claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

In March 2005, the Board informed the veteran that it 
intended to consider whether it had jurisdiction over the 
effective date issue.  The Board has since determined that it 
has jurisdiction over this issue.

The issue of entitlement to an increased disability rating 
for residuals of a shell fragment wound scar of the right 
shoulder and chest wall, currently rated as noncompensable, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD has resulted in symptoms approximating 
total occupational and social impairment since June 1, 2002.

3.  In a rating decision, dated May 16, 1972, the RO granted 
the veteran's claim of entitlement to service connection for 
residuals of a shell fragment wound scar of the right thigh, 
and assigned a zero percent (noncompensable) rating, 
effective January 13, 1972.  The veteran did not initiate an 
appeal of the rating determination.

4.  No outcome determinative error is found in the unappealed 
rating decision of May 16, 1972.

5.  On March 31, 2000, the veteran filed a new claim for 
increased compensation benefits.

6.  In an April 2001 rating decision, the RO increased the 
rating for residuals of a shell fragment wound scar of the 
right thigh from noncompensable to 10 percent disabling, 
effective from March 31, 2000.

7.  An effective date of March 31, 2000 for the assignment of 
a 10 percent rating for residuals of a shell fragment wound 
scar of the right thigh is proper based upon the date of 
receipt of the new claim for increase.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating of 100 
percent for PTSD have been met since June 1, 2002.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2004).

2.  The unappealed rating decision of May 16, 1972, which 
granted service connection for residuals of a shell fragment 
wound scar of the right thigh and assigned a noncompensable 
rating for that disability did not contain clear and 
unmistakable error.  U.S.C.A. §§ 5109A, 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2004). 

3.  The requirements for an effective date earlier than March 
31, 2000 for the assignment of a 10 percent rating for 
residuals of a shell fragment wound scar of the right thigh 
are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2004).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

The VCAA and its implementing regulations, provide that upon 
the submission of a substantially complete application for 
benefits, VA will notify a claimant of the information and 
evidence needed to substantiate a claim, and of what evidence 
will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  As part of this duty, VA will advise claimants 
to submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b).  The VCAA and implementing regulations also 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide VCAA notice prior to an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where, as in the case currently 
before the Board, VCAA notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in providing 
such notice after the initial denial.  Pelegrini v. Principi, 
at 120, 122-4.  The Court went on to say, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision.  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
September 2001 statement of the case, November 2004 
supplemental statement of the case February 2004 
correspondence from the RO, the veteran has been given notice 
of the evidence necessary to substantiate his claims on 
appeal.

In particular, the Board notes the evidence development 
letter dated in February 2004, in which the veteran was 
advised of the type of evidence necessary to substantiate his 
claims.  This letter advised the veteran of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

There is no identified relevant evidence that has not been 
accounted for and the veteran and his representative have 
been given the opportunity to submit written argument.  
Specifically, the Board notes that in a statement from the 
veteran, received by the Board in April 2003, he indicated 
that he had no additional evidence to submit. 

Notwithstanding the foregoing, the United States Court of 
Appeals for Veterans Claims has held that the VCAA, with its 
expanded duties, is not applicable to a claim based on 
allegations of clear and unmistakable error (CUE).  Hines v. 
Principi, 18 Vet. App. 227, 235 (2004); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  Since the 
veteran's earlier effective date claim is implicated by the 
issue of whether the unappealed rating decision, dated in May 
1972, contained CUE, the VCAA does not apply to that 
component of the veteran's appeal.

II.  Analysis

A.  Entitlement to an original disability rating for PTSD in 
excess of 70 percent

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify 
the various disabilities.  Id.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2 (2004), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The current 
level of disability, however, is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).

The veteran's PTSD is rated 70 percent disabling under DC 
9411, which employs the use of the general rating formula for 
mental disorders.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  Id.

A 100 percent schedular rating under the general rating 
formula is assigned for total occupational or social 
impairment, due to such symptoms as: gross impairment in 
thought processes and communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The Federal Circuit has held that the sole basis for a 100 
percent rating is total occupational and social impairment.  
Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).

The veteran's service medical records show that in June 1971, 
he was struck by friendly small arms fire in the right 
anterior thigh.  His DD 214 indicates that he was awarded the 
Purple Heart and Combat Infantry Badge, as well as a number 
of other medals.  

In May 2000 the veteran presented for a private yearly 
physical.  His chief complaint was stress.  He felt he was 
overworked at his current job and contemplated a leave of 
absence.  The pertinent diagnostic impression was 
anxiety/stress.

The veteran was afforded a VA psychiatric examination in 
August 2000.  The veteran reported that he had experienced a 
period of three or four years when he had "bounced from job 
to job and was a little bit unstable."  However, thereafter, 
he had secured a job as an electrician at a medical center 
where he was employed at that time.

The veteran reportedly had numerous psychological problems 
over the years including anxiety, irritability, flashbacks, 
nightmares, and a sense of foreshortened future and 
restricted range of affect.

The veteran was described as having a severe degree of social 
impairment in that he remained isolated except for going out 
to work.  He stayed in the house "pretty much with the wife."  
He complained of sleeplessness, frequent awakenings, early 
morning awakenings, and nightmares of being shot.  He was 
irritable and had difficulty getting along with people.  
There was no impairment of thought process, delusions, 
inappropriate behavior, flying off the handle, or 
inappropriate anger.  He was not suicidal or homicidal.

The veteran was reportedly able to maintain minimal personal 
hygiene.  He was oriented to person, place, and time.  There 
was no memory loss.  He had some obsessive behavior in terms 
of protecting his environment.  The rate and flow of his 
speech was rapid and pressured.  He had panic attacks three 
to four times a week for half-hour durations.  He was 
depressed most of the time.  It was noted that he had not 
sought any psychiatric treatment.  The diagnosis was PTSD, 
chronic, severe.

A global assessment of functioning (GAF) score of 50 was 
assigned.  The examiner commented that the veteran had marked 
social impairment and moderate vocational impairment.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV)).  

In March 2004 the veteran underwent a VA psychiatric 
examination.  He essentially reiterated many of his previous 
symptoms from his August 2000 VA psychiatric examination.  He 
reported he was employed for 18 years, and retired after 
repeatedly losing his temper with a co-worker and difficulty 
getting along with his new boss.  He occupied his time by 
completing housework and yard work and he occasionally 
watched his grandchildren.  He described himself as not very 
social and reported not having many friends and preferring to 
be left alone, although he got along well with his wife.  He 
denied any assaultiveness or aggression.  

The examiner opined that despite some improvement over the 
years, the veteran continued to have symptoms consistent with 
a diagnosis of PTSD which interfered with his functioning.

On mental status examination, he was alert and orientated to 
person, place and time.  There was no evidence of formal 
thought disorder and his speech was articulate and organized.  
His affect and mood appeared normal and he denied delusions 
or hallucinations currently or in the past.  He denied a 
history of obsessive or ritualistic behavior or of panic 
attacks.  Regarding depression, he felt he was depressed once 
a week and more frequently in the winter.  He denied current 
or past suicidal ideation and he denied present or past 
homicidal ideations, plans or actions.  He reported that his 
sleep was disrupted due to recurrent nightmares as well as 
"moaning and groaning" which awoke him on a regular basis.  

On a Folstein mini-mental status examination, he made one 
error on the portion of the test which asked him to recall 
three times.  In all other areas, his performance was 
unimpaired.  

While assessing the veteran's PTSD, the examiner noted that 
the veteran experienced recurrent and intrusive distressing 
recollections of the events he experienced and had constant 
flashbacks which had increased in severity since his 
retirement.  Furthermore, he tried to avoid talking about his 
experiences and most of his activities were solitary with the 
exception of limited social activities he completed with his 
wife.  He felt detached from others and described a 
restricted range of affect and a sense of a foreshortened 
future.

The examiner commented that the veteran significant distress 
in functioning.  The PTSD symptoms were found to be part of 
the reason that the veteran had left his last employment in 
June 2002.  The pertinent Axis I diagnosis was PTSD.  The 
examiner assigned a GAF score of 40 and reported that the 
highest GAF in the past year was 40.

In an April 2004 statement, the veteran's wife reported that 
his stress had increased over the years.  His mood varied, 
and she never knew when he would "fly off the handle."  He 
was depressed and had a difficult time maintaining 
relationships with family and friends.  

The GAF of 40 assigned on the March 2004 examination, 
contemplates a person who is unable to work and who avoids 
friends and neglects his family.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. 
§§ 4.125, 4.130 (2004).

The GAF can be read as meaning that the veteran has total 
occupational impairment.  Although the examination showed 
some remaining social functioning, the Board finds that the 
veteran's disability more closely approximates the criteria 
for the 100 percent evaluation than for the 70 percent 
evaluation.

The examiner found that the veteran had had the same level of 
disability, at lest for the previous year, and noted that the 
disability had played a large role in causing the veteran to 
leave his employment in June 2002.  Thus, the record can be 
read as showing complete occupational impairment since that 
time.  The veteran's social functioning appeared to be 
unchanged since that time.  The Board, therefore finds, that 
the evidence favors the grant of a 100 percent rating from 
June 1, 2002.

Prior to that date, the veteran was gainfully employed, and 
thus total occupational impairment was not shown.

Consideration of an extra-schedular rating under 3.321(b)(1) 
is  warranted where there is such an exceptional disability 
picture with factors such as frequent hospitalization or 
marked interference with employment, that application of the 
rating schedule is impractical.  See VAOGCPREC 6-96 (1996), 
61 Fed. Reg. 66,749 (1996).  The veteran did not have any 
hospitalizations for PTSD during the relevant period prior to 
June 1, 2002.  Although the veteran was reportedly 
experiencing problems at work due to psychiatric symptoms, 
there is evidence of marked interference with employment.  He 
has not reported any loss of income during this period, and 
the 70 percent evaluation is meant to compensate him for the 
impairment he did experience.  Accordingly, the Board finds 
that 38 C.F.R. § 3.321 is inapplicable.

The preponderance of the evidence is against the veteran's 
claim for entitlement to an original disability rating for 
PTSD in excess of 70 percent prior to June 1, 2002.  
Consequently, the benefit-of-the-doubt rule does not apply to 
that portion of his claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
evidence does favor the grant of a 100 percent rating 
beginning on June 1, 2002.


B.  Whether the unappealed May 16, 1972 RO decision contained 
clear and unmistakable error

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).

The veteran has alleged that the RO committed clear and 
unmistakable error in the May 16, 1972 rating action insofar 
as it failed to award him a 10 percent disability rating for 
residuals of a shell fragment wound scar of the right thigh.  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable.  Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended. 
38 C.F.R. § 3.105(a).

The United States Court of Appeals for the Federal Circuit 
has held that in order to be CUE, the error must be of a type 
that is outcome determinative.  Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.

A breach of VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; 
Russell, 3 Vet. App. at 313.

In this case, the veteran alleges that the May 1972 rating 
decision was erroneous because service medical records showed 
that he received metallic foreign bodies, and since there was 
no evidence of their removal, he had retained foreign bodies 
at the time of the rating decision.  The argument is 
apparently premised on the provisions of the old version of 
38 C.F.R. § 4.56(a) (1972), which described the history and 
complaint for a slight (insignificant) disability of the 
muscle as including no retained metallic fragment.

In fact, an X-ray examination conducted in conjunction with 
the March 1972, VA examination reportedly showed a metallic 
shrapnel fragment in the soft tissue of the thigh.  However, 
there was no provision in the regulations that required 
assignment of a compensable evaluation for retained foreign 
bodies.  Cf. 38 C.F.R. § 4.72 (1972) (providing that a 
through and through injury with muscle damage is always 
evaluated as at least moderate, and that when there is a 
history of compound comminuted fracture and definite muscle 
or tendon damage from the missile the disability must be 
evaluated as severe).  

The provisions of 38 C.F.R. 4.56 (1972) did not list retained 
foreign bodies as a criterion for an evaluation in excess of 
the slight level.  Thus, the RO was not required to assign a 
compensable rating on the basis of the retained foreign body.  
The RO could have considered the entire disability picture 
and concluded that it more closely approximated the criteria 
for the slight rating than for the moderate rating.  See 38 
C.F.R. § 4.21(1972) (In view of the number of atypical 
instances it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified).

The veteran has also argued that his wound was actually 
through and through, and thus should have been evaluated as 
moderate.  None of the medical evidence before the RO in May 
1972, contained any findings of a through and through wound.  
The February 1972 examination reported only an entrance scar 
on the right thigh without any reported exit scar.  Thus the 
RO did not err in failing to evaluate the wound as through 
and through.

In the absence of a showing of clear and unmistakable error, 
the May 1972 decision is final.

C.  Entitlement to an effective date earlier than March 31, 
2000 for the assignment of a 10 percent rating for scars, 
right thigh

In this case, the veteran seeks entitlement to an effective 
date prior to March 31, 2000 for the assignment of a 10 
percent rating for scars, right thigh.  He asserts the proper 
effective date should be the date following his discharge 
from service, January 13, 1972, and adds that his scar has 
been present since 1972.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2004).  

If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet App 511 
(1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.   Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for compensation or pension has been 
allowed records of VA or service department treatment or 
examination can serve as an informal claim for benefits.  38 
C.F.R. 3.157(b) (2004).  Generally the date of outpatient or 
hospital examination or admission to a VA or Service 
Department Hospital or a private hospital at authorized VA 
expense will be considered the date of claim.  Service 
department examination that served as the basis for payment 
of severance pay will be accepted as an informal claim as of 
the date of the examination.  38 C.F.R. § 3.157(b)(1) (2004).

Records from a private physician or layperson can also 
constitute an informal claim for increase, but the date of 
receipt of such evidence will constitute date of claim, if 
the evidence is within the competence of those reporting it, 
and it shows a reasonable probability of an allowance.  
38 C.F.R. § 3.157(b)(2) (2004).

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302.

In this case, the RO granted service connection for residuals 
of a shell fragment wound scar of the right thigh in a May 
16, 1972 rating decision and assigned a noncompensable 
disability rating.  The RO notified the veteran of its 
decision by separate letter sent to his address of record.  
In no case was the letter returned as undeliverable or was 
there other evidence that the veteran did not receive notice 
of the decision.  The veteran did not initiate an appeal of 
the May 1972 rating decision. Therefore, the rating decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  

On March 31, 2000, the RO received the veteran's informal 
request for an increased rating for residuals of a shell 
fragment wound scar of the right thigh.  In an April 2001 
rating action, the RO granted an increased rating for 
residuals of a shell fragment wound scar of the right thigh 
and assigned a 10 percent rating effective from March 31, 
2000.

A private treatment record dated in September 1997, showed 
findings of numbness in the right leg, but this document was 
not received until July 24, 2001.  Thus it could not be 
viewed as a claim received prior to March 31, 2000.

The Board finds no correspondence or communication from the 
veteran or his representative prior to March 31, 2000 that 
may be construed as a claim for an increased rating.  38 
C.F.R. §§ 3.1(p), 3.155(a).  In addition, there is no medical 
evidence within the one-year period before March 31, 2000 
that factually supports entitlement to the increase.  

The only medical evidence dated during the period between the 
May 1972 rating decision and the March 2000 claim for 
increase, consists of the aforementioned treatment record 
dated in September 1997.  That record does not contain 
specific findings referable to the shell fragment wound of 
the right thigh.  Even if it could be read as showing in 
increase in disability, it would have been more than one year 
prior to the date of the claim for increase.  Thus, it would 
only support an effective date of March 31, 2000, when the 
claim for increased was received.  Harper.

Accordingly, the currently assigned effective date is proper. 

As there is no evidence of an earlier claim, or that the 
increase was first factually ascertainable within one year of 
that claim, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

An original disability rating of 100 percent for PTSD is 
granted, effective June 1, 2002.

The unappealed rating decision of May 16, 1972, which granted 
service connection for residuals of a shell fragment wound 
scar of the right thigh and assigned a noncompensable rating, 
did not contain clear and unmistakable error.

An effective date earlier than March 31, 2000, for the 
assignment of a 10 percent rating for residuals of a shell 
fragment wound scar of the right thigh is denied.


REMAND

In the July 2003, remand, the Board instructed that the 
veteran be afforded an examination for the right thigh 
disability, and that the claims folder be provided to the 
examiner for review.

The veteran was afforded a VA muscle examination for 
residuals of a shell fragment wound of the right shoulder and 
chest wall in March 2004.  The examination report 
specifically indicated that the veteran's claims folder was 
not available for review.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

Review of the claims folder is important in this case because 
the criteria for evaluating muscle injury include the history 
of the disability.  38 C.F.R. § 4.56 (2004).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for 
an examination to evaluate the muscular 
and skin residuals of shell fragment 
wounds of the right shoulder and chest 
wall.  Prior to the examination, the 
veteran's claims file should be provided 
to the examiner for review.  A notation 
to the effect that this record review 
took place should be included in the 
report of the examiner.  

With regard to the muscles in the 
wounded areas, the examiner should 
indicate whether there is any metallic 
fragment retained in the muscle tissue, 
whether there is any fascial defect, 
atrophy, or impaired tonus, and whether 
there is any loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination, 
uncertainty of movement, or any other 
impairment of function.

The examiner should describe all scars 
in the wound areas, reporting the 
dimensions of each scar in inches or 
centimeters, and indicating whether each 
scar is tender, painful, or deep, or 
causes limitation of motion.

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  If the veteran fails to 
report for the examination, a copy of all 
notifications should be associated with 
the claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause could result in the denial of his 
claim.

3.  Then re-adjudicate the claim, and if 
it remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


